On Remand from the Supreme Court

YATES, Judge.
This court, on May 21, 1999, affirmed the trial court’s judgment, without an opinion. McNeil v. Kramer, (No. 2980072), 777 So.2d 330 (Ala.Civ.App.1999) (table). The Alabama Supreme Court has reversed this court’s judgment and remanded the case to this court. The judgment of the trial court is reversed and the case is remanded for further proceedings consistent with the Supreme Court’s opinion.
REVERSED AND REMANDED FOR FURTHER PROCEEDINGS.
*157ROBERTSON, P.J., and MONROE, CRAWLEY, and THOMPSON, JJ., concur.